DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to claims 12, 16, 18 and 20; and cancellation of claim 22 are noted.
Applicant’s reply overcomes the claim rejections under 35 USC 112(b) and (d).

Response to Arguments
Applicant's arguments filed 04 October 2022 have been fully considered but they are not persuasive.
Applicant’s position is that neither Zhang nor Ojo disclose or suggest a catalyst composition wherein the combination of an SSZ-91 zeolite and a specific alumina having “a pore volume in the 11-20 nm pore diameter range of 0.05 to 1.0 cc/g” is used to form the catalyst. To this end, Applicant argues:
(1)	While Zhang does generally refer to ZSM-48 zeolites, there is no evidence the skilled artisan would expect that any advantages associated with the SSZ-91 catalyst relative to other ZSM-48 catalysts would necessarily lead to improvements resulting from the use of a catalyst composition comprising both SSZ-91 and a specific alumina.
(2)	Applicant’s disagree with the office’s conclusion that there is at least a reasonable expectation that the corresponding pore volume in the 11-20 nm range is inherently as claimed or, at the very least, overlapping therewith.
The arguments are not found persuasive.
Regarding (1), ZSM-48 is among a small group of molecular sieves listed for use in the catalyst of Zhang (see [0052]). Additionally, Zhang discloses the particulars of the alumina in line with those claimed.
Ojo is considered to provide evidence of the advantages associated with SSZ-91 relative to ZSM-48, which was discussed in the previous office action. Ojo discloses that SSZ-91, a specific type of ZSM-48, exhibits a lower degree of hydrocracking and superior isomerization activity relative to conventional ZSM-48 (see Abstract; col. 3, lines 34-35; col. 10, lines 28-40; Table 4). Based on these explicit teachings and suggestions in Ojo, the office is of the position that the evidence of record supports the 103 rejection based upon the combination of references, wherein clear motivation for substituting SSZ-91 for a conventional ZSM-48 is provided in the modifying Ojo reference.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding (2), Zhang groups its pore volume characteristics slightly different than as represented in instant claims and corresponding disclosure. Zhang specifies a pore volume for pores in the range of 11 to 25 nm and a pore volume for pores in the range of 25 to 50 nm, whereas the instant claims specify a pore volume for pores in the range of 11 to 20 nm and a pore volume for pores in the range of 20 to 50 nm (as in dependent claim 6).
In terms of the wider range of 11 to 25 nm in Zhang, a person of ordinary skill in the art would appreciate that the corresponding pore volume range of pores in the narrower range as claimed (11 to 20 nm) would be slightly smaller than the pore volume of pores in the 11 to 25 nm range (based on not including pore volume of pores in the 21 to 25 nm range).
Similarly, in terms of the narrower range of 25 to 50 nm in Zhang, the corresponding pore volume range of pores in the wider range as claimed (20 to 50 nm) would be slightly larger than the pore volume of pores in the 25 to 50 nm range (based on including pore volume of pores in the 21 to 25 nm range). The difference here is how the pore volume characteristics are grouped. The pore volume values themselves are inherent.
To this end, Zhang’s disclosure of a pore volume of 0.15 to 0.35 cc/g for pores in the range of 11 to 25 nm provides at least a reasonable basis for concluding that the corresponding pore volume of pores in the 11 to 20 nm range (as claimed) would be within or substantially overlapping the claimed range of 0.05 to 1.0 cc/g. 
The office further submits that considering the two groupings together (11 to 25 and 25 to 50 nm in Zhang and 11 to 20 and 20 to 50 nm as claimed) represents the same range of pore volume characteristics (11 to 50 nm). In this regard, Zhang, in its broadest consideration, discloses a range of pore volume of 0.2 to 0.5 cc/g for pores in the 11 to 50 nm range. The pore volume of the instant claims in this range would be 0.1 to 2 cc/g (considering dependent claim 6).
Furthermore, the pore volume of pores in the 6 to 11 nm range and total nanopore volume (2 to 50 nm) in Zhang are in line with those claimed (see Table 2 of Zhang; instant claims 1 & 4). Therefore, the office respectfully maintains that the evidence of record provides a sufficient showing that the pore volume characteristics of the alumina as claimed are patentably indistinct from those in Zhang.
Once a reference teaching a product appearing to be substantially identical is made the basis of a rejection and the examiner presents evidence or reasoning to show inherency, the burden shifts to applicant to show otherwise. MPEP 2112 V.
Finally, Applicant argues unexpected advantages associated with the claimed catalyst, citing data from Tables 1-3 and 5.
This argument is not found persuasive. Given that the combination of references is considered to fully teach the claimed catalyst composition, the data in the disclosure showing an increased base oil yield using a SSZ-91/HNPV alumina in comparison to a catalyst with a non-HNPV alumina (and SSZ-91) are not considered to overcome the prior art. Essentially, the comparison is with respect to the type of alumina. The office notes that Zhang shows a similar trend (see Table 10; [0082]: increased yield of lube product with use of HNPV alumina).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 2016/0089664) in view of Ojo et al (US 9,920,260).
Regarding claim 1, 2, 5 and 11, Zhang discloses a hydroisomerization (HDI) catalyst comprising:
a base extrudate comprising a molecular sieve and an alumina (see [0001]; [0040]); and
at least one modifier selected from Groups 8 to 10 of the Periodic Table (see [0055]).
The alumina has a pore volume in the 11-25 nm pore diameter range of 0.15 to 0.35 cc/g (see Table 2) and the base extrudate has a total pore volume in the 2-50 nm pore diameter range of 0.7 to 1.2 cc/g (see Table 3), within the claimed range. While Zhang discloses a somewhat wider pore diameter range for the alumina, i.e. 11-25 nm instead of 11-20 nm claimed, there is at least a reasonable expectation that corresponding pore volume in the 11-20 nm range is inherently as claimed or, at the very least, overlapping therewith (see Table 2 for the breakdown of pore volume characteristics of the alumina, providing evidence to support the position based upon inherency).
Zhang discloses that ZSM-48 is a suitable molecular sieve component (see [0052]), but does not explicitly disclose SSZ-91, which the office notes is a specific type of ZSM-48 as described in the specification.
Ojo is directed to a family of new crystalline molecular sieves designated SSZ-91 and its use in HDI processes (see Abstract). Ojo discloses that, in comparison to conventional ZSM-48, SSZ-91 exhibits a lower degree of hydrocracking and a superior isomerization selectivity (see Abstract; col. 3, lines 34-35; col. 10, lines 28-40 and Table 4).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to use SSZ-91 as the ZSM-48 molecular sieve component in Zhang, as suggested by Ojo, given that SSZ-91, a specific type of ZSM-48 material, exhibits a lower degree of hydrocracking and a higher isomerization selectivity in comparison to conventional ZSM-48 materials.
Regarding claim 3, Zhang discloses wherein the modifier is Pt (see [0055]-[0056]).
Regarding claim 4, Zhang discloses wherein the alumina has a pore volume in the 6-11 nm range of 0.2 to 0.3 cc/g (see Table 2), within the claimed range.
Regarding claim 6, Zhang discloses wherein the alumina has a pore volume in the 25-50 nm range of 0.05 to 0.15 cc/g (see Table 2). While Zhang discloses a somewhat narrower pore diameter range, i.e. 25-50 nm instead of 20-50 nm claimed, there is at least a reasonable expectation that corresponding pore volume in the 20-50 nm range is inherently as claimed or, at the very least, overlapping therewith (see Table 2 for the breakdown of pore volume characteristics of the alumina, providing evidence to support the position based upon inherency).
Regarding claim 7, Zhang discloses wherein the alumina has a total pore volume in the 2-50 nm range of 0.7 to 2 cc/g (see Table 2), within or overlapping the claimed ranges.
Regarding claim 8, Zhang discloses wherein the base extrudate has a pore volume in the 6-11 nm range of 0.25 to 0.4 cc/g (see Table 3), within the claimed range.
Regarding claim 9, Zhang discloses wherein the base extrudate has a pore volume in the 11-20 nm range of 0.1 to 0.3 cc/g (see Table 3), within the claimed range.
Regarding claim 10, Zhang discloses wherein the base extrudate has a pore volume in the 20 to 50 nm range of 0.04 to 0.1 cc/g (see Table 3), within the claimed range.
Regarding claim 12, Ojo discloses wherein the SSZ-91 has at least 70% polytype 6 of the total ZSM-48 material, an EUO-type phase in an amount 0 to 3.5 wt%, and polycrystalline aggregate morphology comprising crystallizes having an average aspect ratio between 1 and 8 (see col. 3, lines 26-29; col. 8, line 55 – col. 9, line 17).
Regarding claims 13 and 14, Zhang discloses wherein the catalyst comprises Pt as a modifier in an about of 0.1 to 1.5 wt% (see [0056]), within or overlapping the claimed ranges.
Regarding claim 15, Ojo discloses wherein the silicon oxide to aluminum oxide mole ratio of the molecular sieve is in the range of 40 to 200 (see col. 3, lines 13-14), within the claimed range.
Regarding claim 16, Ojo discloses wherein the SSZ-91 molecular sieve comprises at least 90% polytype 6 of the total ZSM-48 material, between 0.1 and 2 wt% EU-1, and crystallites having an average aspect ratio of between 1 and 3 (see col. 6, lines 64-65; col. 9, lines 1-17).
Regarding claim 17, Zhang discloses wherein the catalyst further comprises an alumina matrix material (see [0040], second alumina).
Regarding claim 18, Zhang discloses wherein the catalyst comprises 0.1 to 1.0 wt% of the modifier (active metal), 5 to 55 wt% of the matrix material, and 25 to 85 wt% of the molecular sieve (see Table 1), within the claimed ranges.
Regarding claim 19, Zhang discloses wherein the catalyst comprises 5 to 55 wt% of a first matrix material (first alumina) and 5 to 55 wt% of a second matrix material (second alumina) that differs from the first matrix material (see Table 1). Based upon the concentrations in the catalyst, the corresponding concentrations of the matrix material of the two alumina materials would be, at the very least, overlapping with the claimed ranges. 
Regarding claim 20, Zhang discloses a process for producing a base oil product comprising contacting a hydrocarbon feed with the HDI catalyst described therein and discussed above under HDI conditions to produce a base oil product (see [0003]; [0012], which discloses greater product yield in comparison to conventional HDI catalysts; [0019]; [0076]-[0079]). In light of the combination of Zhang with Ojo, as discussed in the rejection of claim 1, the resulting yield when using the catalyst is considered to be inherently as claimed.
Regarding claim 21, Zhang discloses a VGO feed (see [0076]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772